DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 8-15 are pending.  
Response to Amendment
Applicant’s amendment of 11/10/21 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites a minimum reflectance limitation without reciting which wavelengths are being measured (i.e., if the measured wavelengths are from 480-680 then the minimum reflectance will necessarily be within that range and the claim will fail to further limit claim 8).
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 8-15 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for certain embodiments, does not reasonably provide enablement for the full claimed scope.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to arrive at the invention in a manner commensurate in scope with the claims. 
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments within the scope of the claim can be made and/or used as claimed and whether the claim meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).
Upon review of the disclosure in its entirety, one having ordinary skill in the art would not be enabled to make the full scope of the invention as claimed without undue experimentation. 
Claims 8 and 9 recite properties that are only demonstrated in the present application via two exemplified coating compositions (LR1 and LR2).  The specification also provides broader ranges of amounts for the ingredients used in the exemplified coating compositions and includes some disclosure/guidance regarding the type of fluorine based compound (having the group of claim 14 and having a polymerizable group) and polysilsesquioxane (having a combination of reactive and non-reactive groups) that can achieve the claimed properties.  In contrast, the claims are much, much broader in the ingredients being recited (claim 8 omits the polysilsesquioxane and the photoinitiator), the type of ingredients recited (claim 13 recites reactive groups in the polysilsequioxane but not non-reactive groups, and none of the claims recite the polymerizable functional groups in the fluoro compound), and the amount of ingredients (none of the claims recite any limitation on the amounts of any of the ingredients).  Therefore (as explained below in further detail), the claims are significantly broader than the examples/guidance provided in the specification for achieving the claimed properties, with the broader embodiments in the claims resulting in one having ordinary skill in the art (OHOSITA) having to perform an undue amount of experimentation to achieve the claimed properties across the broader claimed scope (in comparison to the much narrower examples and guidance in the specification).
As explained above, the fluoro compound is not recited in any of the claims as including a polymerizable group.  However, the specification describes the fluoro compound as rising to the surface of the cured layer to contribute to alkali resistance and therefore impacts the alkali based properties of claims 8 and 9 ([0068]).  OHOSITA would appreciate that the polymerizable group disclosed in the specification for the fluoro compound allows the surface fluoro compounds to be bound more securely to the polymer matrix of the layer (i.e., due to the fluoro compound being polymerized with the other components, instead of just being un-bonded) and 
As explained above, when the polysilsesquioxane is recited in the claims (claim 13) it is only recited with a reactive group.  However, the specification indicates that the combination of reactive and non-reactive functional groups in the polysilsesquioxane impacts the alkali based properties of claims 8 and 9 (see [0050], [0056], of the present PGPub).  Also, the only examples that actually achieve such properties use a combination of reactive and non-reactive functional groups.  Thus, there is no guidance regarding how to achieve the claimed properties when using a polysilsesquioxane with only reactive (i.e., no non-reactive) groups.  Therefore, this aspect alone would result in an undue amount of experimentation because OHOSITA would have to experiment with all the possible polysilsesquioxanes having only reactive (i.e., no non-reactive) groups to achieve the claimed properties without any guidance.  
As explained above, none of the claims recite any amount of any ingredients in the composition, whereas the examples only use a specific amount of each ingredient.  Therefore the claims allow for each ingredient to be used in an extremely negligible amount (e.g., 0.001%) or an extremely high amount (e.g., 99.99%), which are far broader (i.e., unlimited) than the amounts in the examples.  At best, the specification provides guidance regarding broader ranges 
Upon applying the Wands factors to claims 8-15, undue experimentation would be required:
(A) The breadth of the claims; (as explained above, the claims are broad in terms of the ingredients in the composition, the types of those ingredients and the amounts of those ingredients, relative to the much narrower guidance provided in the specification)
(B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (the properties as claimed in claims 8 and 9 would not be readily arrived at by one having ordinary skill in the art without significant guidance)
(E) The level of predictability in the art; (to achieve the full scope of the claimed invention with the limited guidance provided in the specification would require testing various combinations of ingredients, types of ingredients and amounts of ingredients, without any apparent predictability)
(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (the direction in the specification, at best, is sufficient for certain types and amounts of ingredients, see above, without any corresponding direction provided for achieving the claimed properties with the broader types and amounts of ingredients as claimed)
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. (based on the broader claimed scope compared to the limited guidance 
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and fail to resolve the above enablement problem.  
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
The previous double patenting rejection is withdrawn due to Applicant’s terminal disclaimer.
Applicant argues that claim 11 is definite because claim 11 adds a minimum reflectance limitation to claim 8.  This is not persuasive.  The rejection was based on claim 11 reciting a reflectance minimum in the wavelength range of 480-680.  This would appear to imply that a broader range (broader than 480-680) of wavelengths is used to measure reflectance property and the minimum reflectance value over that broader range falls within the narrower range of 480-680.  It is unclear what this broader range is supposed to be and therefore unclear how to measure the property.  If the measurement range is 480-680 then the minimum reflectance value must necessarily fall within this range because all the measured reflectance values would fall within that range (minimum values, maximum values, and all values in between).  Therefore, it is maintained that claim 11 is vague because it does not provide the measurement range and/or suggests that the measurement range is 480-680 in which case it fails to further limit claim 8 because all measurements of reflectance measured only in the 480-680 range will necessarily 
Applicant argues against the scope of enablement rejection on the grounds that there are enabling embodiments in the specification and Applicant is not required to enable alternate methods of achieving the claimed invention nor enable perfected embodiments.  However, these remarks do not address the enablement in scope aspect of the rejection.  The rejection was not based on Applicant omitting the perfected embodiments.  The rejection was also not based on a lack of alternate methods of achieving the claimed invention.  Rather, the rejection was based on specific aspects of the claims that are far, far broader than the enabled embodiments/guidance in the present specification for achieving the claimed properties.  These claimed properties would require extreme (undue) amounts of experimentation by OHOSITA in order to achieve the claimed properties with the full scope of ingredients/amounts being claimed.  
For example (there are other problems discussed in the rejection above), the claims recite no amounts of ingredients at all.  Thus, even though the specification only discloses how to achieve the claimed properties with certain ranges of ingredients, the claims encompass compositions with almost 0% to almost 100% of any given claimed ingredient (as well as almost 0% to almost 100% of any unclaimed ingredients).  Therefore, to achieve the claimed properties with the full claimed scope, OHOSITA would have to experiment with all the amounts of all the possible ingredients that are within the claimed scope and broader than the guidance in the specification.  This amount of experimentation is extreme and undue because the claim scope is so much broader than the guidance in the specification (i.e., there is so much scope to experiment with).  For example, OHOSITA would have to experiment with amounts of the fluorine based compounds far lower (e.g., 0.0001%) than the range/guidance provided in the specification.  OHOSITA would also have to experiment with amounts of the inorganic particle that are far higher (e.g., 99.9999%) than the range/guidance provided in the specification.  Similar examples of undue experimentation can be provided for each ingredient as claimed because the claims recite no amounts at all and therefore all the possible amounts are within the claimed scope and would have to be experimented with to determine how to achieve the claimed properties.  See the case-law cited in the rejection above: The test for undue experimentation as to whether or not all embodiments within the scope of the claim can be made and/or used as claimed and whether the claim meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).
Similar problems with the claims in terms of scope of enablement are explained in the rejection.  One of these problems is the absence of the polysilsesquioxane in most of the claims.  Applicant argues that some of the examples with a polysilsesquioxane still fail to achieve the claimed properties.  However, this does not change the fact that all the examples that do achieve the claimed properties have the polysilsesquioxane (i.e., there is no guidance or examples that show how to achieve the properties without a polysilsesquioxane, such that OHOSITA would be left to experiment with all the possible compositions lacking a polysilsesquioxane to see which, if any, of those compositions achieve the claimed properties).  
Applicant’s citation to LR5 actually strengthens the Examiner’s lack of enablement-in-scope rejection because LR5’s inability to achieve the claimed properties even with a polysilsesquioxane shows how unpredictable it is to achieve such properties.  In other words, it would not be sufficient to merely recite the presence of a polysilsesquioxane but it would also be necessary to recite that the polysilsesquioxane includes reactive and non-reactive groups (as 
There are other problems mentioned in the enablement-in-scope rejection that have not been substantively addressed by Applicant (e.g., the presence of a polymerizable group in the fluoro compound).
Applicant argues that the examples bear a “reasonable correlation” to the claimed scope.  As explained above (and also in the rejection above), this is not true and the claims are significantly broader in ways that would require extremely undue amounts of experimentation for OHOSITA to achieve the claimed properties with the broader embodiments as claimed (i.e., the embodiments within the claimed scope that are broader than the examples/guidance in the specification).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787